                                                                             3/7/2019




                IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF MONTANA

                              BILLINGS DIVISION

 EARLINE COLE, CLETUS COLE,
 and PRECIOUS BEARCRANE, a
 minor child,                                    No. CV 09-21-BLG-SEH

                           Plaintiffs,
                                                 ORDER
 vs.

 FEDERAL BUREAU OF
 INVESTIGATIONS, SALT LAKE
 CITY FIELD OFFICE, FEDERAL
 BUREAU OF INVESTIGATIONS,
 BILLINGS OFFICE, and MATTHEW
 ORAVEC,

                          Defendants.


       On February 15, 2019, Defendants moved, with supporting brief, to extend

the deadline for filing summary judgment, stating inter alia "[d]efendants

respectfully move the Court extend the deadline for filing summary judgment


                                         -1-
motions an additional 30 days ... to March 25, 2019, or 30 days after the Court

(Haddon, J.) issues its order on the February 7, 2019, [Findings and

Recommendation], whichever occurs later." 1

      At the telephonic conference with counsel on February 20, 2019, Plaintiffs'

counsel informed the Court that Plaintiffs did not oppose extension of the

summary judgment motion deadline if the discovery deadline extension requested

by Plaintiffs on February 18, 2019, was granted. An order extending the discovery

deadline to April 5, 2019, was issued by the Court on March 7, 2019 .2

      ORDERED:

      Defendants' Motion to Extend Deadline for Summary Judgment Motions 3 is

GRANTED to the extent and upon the condition stated in this Order.

      The parties shall have to and including March 29, 2019, in which to file: (1)

any additional or renewed summary judgment motion or motions; and (2) a brief in

support.

      Briefs in response to any additional or renewed summary judgment motion

or motions shall be filed on or before April 19, 2019.



      1
          Doc. 189 at 2.
      2
          Doc. 201.
      3
          Doc. 189.

                                         -2-
Optional reply briefs shall be due on or before May 3, 2019.

All summary judgment filings shall comply with L.R. 56. l.

DATED this P a a y of March, 2019.


                                         _/ /;(lu-le/h0
                                       ~ADDON
                                        United States District Judge




                                 -3-
